                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SANDRA K. DRESSLER,

      Plaintiffs,

v.                                                     NO. 2:18-CV-311-JES-MRM

U.S. DEPARTMENT OF EDUCATION, ET AL,

      Defendants.


            FCRA FAST TRACK CASE MANAGEMENT REPORT

      The parties agree to these dates and discovery plan under Federal Rule of Civil

Procedure 26:

                    DEADLINE                            AGREED DATE

Disclosure Statements Complete                ☒ Plaintiff filed on 10/4/2018
[Due upon a party’s first appearance]         ☒ Defendant filed on 6/19/2018

Deadline for providing mandatory initial ☒ Exchanged
disclosures. See Fed. R. Civ. P. 26(a)(1).
                                             ☐ To be exchanged by Select Date
[14 days after the parties’ Rule 26(f)
conference or for parties joined or served
later, 30 days after being served or joined]

Deadline for completing discovery and filing 6/18/2021
any motion to compel discovery. See Fed. R.
Civ. P. 37; Middle District Discovery (2021).
[4 months before the meeting to prepare the
joint final pretrial statement]

Deadline for filing any dispositive and 7/19/2021
Daubert motion. See Fed. R. Civ. P. 56.


                                         1
                DEADLINE                                AGREED DATE
[The Court REQUIRES at least 3 months
before the meeting to prepare the joint final
pretrial statement]

Date of the final pretrial meeting. See Local 11/19/2021
Rule 3.06(a).
[3 weeks before        the   Final    Pretrial
Conference]

Deadline for filing any motion in limine.        11/30/2021
[16 days before        the   Final    Pretrial
Conference]

Deadline for filing joint proposed jury 12/3/2021
instructions and verdict form, see Eleventh
Circuit Pattern Jury Instructions, and joint
final pretrial statement, see Local Rule
3.06(b).
[14 days before the Final Pretrial
Conference. The parties are authorized to e-
mail the joint instructions and/or verdict
form to chambers in Word format]

Date of the final pretrial conference. See Fed. 12/17/2021
R. Civ. P. 16(e); Local Rule 3.06(b).
[The date that corresponds with the trial
term as set forth on the district judge’s
webpage or, for a trial date certain, one week
prior to trial]

Month of the trial term or, if all parties January 2022
consent to a magistrate judge, the month
and day of the first day of trial.
[13 months after the first appearance of any
defendant]




                                            2
/s/ M. Rives
Marie T. Rives, Assistant Attorney General
Florida Bar No. 0441937
Office of the Attorney General
501 E. Kennedy Blvd., Suite 1100
Tampa, FL 33602-5242
813-577-4533
marie.rives@myfloridalegal.com
Counsel for Defendant, FLORIDA
DEPARTMENT OF EDUCATION




                          CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 16, 2021, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice
of electronic filing to counsel of record, and via U.S. Mail to: Sandra K. Dressler,
3823 SE 11th Place, Unit 1, Cape Coral, Florida 33904.


                                       /s/Richard B. Weinman
                                       Richard B. Weinman, Esq.
                                       Florida Bar No.: 0231370




                                          4
